Citation Nr: 1605695	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  97-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee/thigh disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION


The Veteran served on active duty from December 1964 to June 1970.  His awards and decorations include a Vietnam Campaign Medal w/Device 1960; a Vietnam Service Medal w/3 Stars; a Republic of Vietnam Medal, and a National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.  During the pendency of this appeal, jurisdiction of this matter was transferred to that of the RO located in New Orleans, Louisiana.  The Veteran has subsequently indicated that he has moved to California. 

In December 1997, the Veteran testified at a hearing at the Phoenix RO.  

This case was previously before the Board in March 2004, August 2009, and November 2010, when it was remanded for further development. 

Upon further review, and by way of procedural history, the Board notes that in a March 1976 rating decision, service connection for a left knee disability was denied based upon the RO's determination that the evidence did not show a left knee disability.  

In August 1976, the Veteran filed a notice of disagreement with the March 1976 rating decision.  The filing of a notice of disagreement confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Following the RO's request for clarification as to what issues the August 1976 notice of disagreement pertained, the Veteran's representative filed a VA Form 21-4138 referencing the issue of entitlement to service connection for a left thigh/knee disability as a result of an injury during service.  
In a January 1977 deferred rating decision, it was noted that the Veteran had not been notified of a rating decision of the same date in which service connection was denied for atrophy of the left thigh due to a left knee condition, and states "Return to RB for SOC."  Although neither a January 1977 rating decision nor a Statement of the Case adjudicating the issue of entitlement to service connection for a left thigh/knee disability is associated with the record, a February 1977 adjudication worksheet indicates that the Veteran and his representative were provided notice of his procedural and appellate rights (VA Form Letter 21-145) with respect to the issue of entitlement to service connection for a left knee disability.  

As noted in the November 2010 Board decision, in March 1977, the Veteran submitted a private medical record reflecting a diagnosis of a torn medial meniscus of the left knee, post-operative arthrotomy, with the last date of treatment noted to be in October 1975.  In May 1977, the AOJ issued a rating decision confirming/continuing the denial of service connection for a left knee/thigh disability, and the Veteran filed a notice of disagreement with that decision later that same month.  

Although the record is absent a Statement of the Case regarding the May 1977 notice of disagreement, a July 1977 notice of a Supplemental Statement of the Case addressing the issue of entitlement to service connection for left thigh/knee disability notes the following:

Before sending your records to the Board of Veterans Appeals for decision, we are giving you the opportunity to make any comment you wish concerning the additional information in the attached Supplemental Statement of the Case.  If you feel you have already made your position clear, no reply is necessary.

If we have no response from you within 30 days, we will forward your records to the Board of Veterans Appeals.  

Although a September 1977 RO note reflects that a substantive appeal was needed before certifying the appeal to the Board, noting that the May 1977 notice of disagreement was not equivalent to a substantive appeal/VA FORM 9, and bares an October 1977 stamp "APPEAL CANCELLED" noting "failure to provide evidence," in Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), it was held that VA waives objection to the timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Moreover, the Board's review of the content in the Veteran's May 1977 submission finds that it satisfies the criteria for a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  See also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide, with arguments to be construed liberally by VA). 

Based on the above, the Board finds that the appeal stems from the March 1976 rating decision.  As such, the issue has been recharacterized to comport with the procedural posture of the appeal and the evidence, as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving doubt in the Veteran's favor, left knee arthritis is related to service.  


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection arthritis of the left knee.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases, including arthritis, are presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a left knee disability.  Service treatment records document a severe contusion of the left knee as a result of a 21/2-ton trailer tipping over and striking his left thigh and knee during service in Vietnam, for which he was admitted to the 85th Evacuation Hospital in March 1968.  A March 1968 treatment record reflects findings to include local erythema and tenderness of the left thigh, and the impression was contusion, quadriceps of the left thigh.  In addition, and although the clinical treatment records are not associated with the file, a March 1968 CLINICAL RECORD COVER SHEET reflects that he was transferred to a Convalesce Center later that same month.  

A May 1968 referral to orthopedics notes his recent release after protracted inpatient treatment for the left knee injury.  The May 1968 orthopedic examination report notes residuals of a hematoma just above the left knee, for which a T3 profile was recommended for one month.  The Board notes that a T3 profile indicates the existence of a physical condition that will result in progressively more severe 
restrictions on the assignments the service member may be assigned.  McIntosh v. Brown, 4 Vet. App. 553, 555 (1993); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

In addition, a June 1968 orthopedic examination report reflects complaints of pain and numbness of the left leg.  Although it was noted to be believed that the Veteran's left leg symptoms were not related to his history of a hematoma of the left thigh just above the knee that had been irrigated and drained a few months earlier, the hematoma was a residual of the initial injury sustained in March 1968, to which there is no reference, suggesting that the examiner was unaware of the initial left leg injury and/or that the inpatient clinical records were not available for review.

In December 1969, a Medical Board determined that the Veteran was unfit for duty due to Weir Mitchell-type causalgia involving the upper extremities, and was placed on temporary disability retired list (TDRL).  The Board notes that TDRL is not active duty; instead, it is a way that an individual can be released from active duty service and still have basic eligibility for Chapter 33 educational benefits.  See 38 C.F.R. § 21.9520(a)(3).  Although the November 1969 separation examination reports shows the lower extremities were normal, in a March 1971 submission, the Veteran reported that he continued to have left knee symptoms associated with the injury during service.  Moreover, and although a November 1975 submission reflects the Veteran's report of having had recent left knee surgery, and a January 1976 VA examination report notes a history of knee surgery in October 1974 after he ruptured cartilage, VA examination reports in January 2010 and April 2010 note left knee joint surgery in 1970.  

Additionally, a December 2010 VA examination report reflects a history of left knee hematoma surgery with insertion of plastic.  The examiner noted the Veteran's complaints of left knee swelling two or three times a year, as well as flare ups of pain with certain activities.  The diagnosis entered was traumatic arthritis of the left knee.  Although, the examiner noted that it was not possible to specifically determine whether or not the left knee disability had its onset during service without review of the Veteran's file, a 21/2-inch scar about the left knee was reported.  

The Veteran is competent to report his symptoms, and lending credibility to his assertions are not only the contemporaneous service treatment records but also his report of continuity of symptomatology in March 1971.  In addition, the December 2010 VA opinion is not inconsistent with a finding in favor of service connection.  

In view of the procedural posture of the case and the evidence and resolving doubt in the Veteran's favor, the Board finds that service connection for a left knee disability is warranted.  


ORDER

Service connection for arthritis of the left knee is granted.  


REMAND

The Board finds that, in light of the grant of service connection for a left knee disability herein, a remand is necessary in order for the AOJ to implement the Board's grant and assign an initial rating prior to reconsideration of his TDIU claim, as the award of service connection may impact outcome of the TDIU claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of service connection for a left knee disability must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall implement the grant of service connection for arthritis of the left knee.

2.  The AOJ shall then readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


